Citation Nr: 0408598	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on periods active duty between August 1944 
to August 1945, January 1949 to January 1950, and September 
1950 to September 1954.  He died in October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) denying entitlement to additional 
monthly dependency and indemnity compensation (enhanced DIC) 
pursuant to 38 U.S.C.A. § 1311(a)(2) (West 2002).

The RO had granted dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1310 (service connection 
for the cause of the veteran's death) in April 2001.


FINDING OF FACT

The veteran was not in receipt of retired pay and was not in 
receipt of or entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for enhanced DIC pursuant to 38 U.S.C.A. § 
1311(a)(2) have not been met.  38 U.S.C.A. §§ 1311(a)(2) 
(West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The appellant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in correspondence to her.  
The appellant was told what evidence was needed to establish 
entitlement in an April 2001 rating decision which the RO 
sent to her in April 2001.  The decision notice letter 
advised her that she could submit evidence.  An April 2002 
VCAA letter to the appellant advised her that VA would obtain 
any medical records from VA Medical Centers and any service 
records.  It advised her to submit any other medical records 
she wanted VA to review, as soon as possible.  It furnished 
her a VA Form 21-4142 and told her that if she had difficulty 
obtaining treatment records, VA may be able to help.  It 
advised her that even though VA might be able to help obtain 
records, it was still her responsibility to support her 
claim.  She was advised that any evidence should be submitted 
as soon as possible, preferably within 30 days and that in 
any case it had to be received by within one year from the 
date of the VCAA letter.  The notice pre-dated the May 2002 
decision denying benefits currently sought.  

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, a VA examination report, 
and private medical statements are of record.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA.

Entitlement to Enhanced DIC

DIC shall be paid to a surviving spouse at a specified 
monthly rate.  This rate shall be increased by a certain sum 
in the case of the death of a veteran who at the time of 
death was in receipt of or was entitled to receive (or but 
for the receipt of retired pay or retirement pay was entitled 
to receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  
Additionally, in determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 
2002); 38 C.F.R. § 3.5(e) (2003).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106 
(2000), does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 (2000), were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
(2000).  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 (2000).  See 
38 C.F.R. § 20.1106 (2003).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 (2003) provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening -
"hypothetical entitlement" claims.  Id. at 1379-80.  The 
Board has reviewed 38 C.F.R. § 3.22 (2003).

In NOVA II, the Court found that the amendment to 
38 C.F.R. § 20.1106 (2003) did not comply with its NOVA I 
mandate.  However, in NOVA II, the Court accepted VA's 
interpretation that both statutes bar hypothetical 
entitlement claims.  Accordingly, the Board will apply 
38 U.S.C.A. § 1311, bearing in mind the similarities between 
38 U.S.C.A. §§ 1311(a)(2) and 1318 and what the Court stated 
about the amendment to 38 C.F.R. § 3.22 (2003).

Based on a review of the evidence which is of record 
including the rating decisions and the veteran's death 
certificate, the Board concludes that service connection was 
granted for pulmonary emphysema with asbestosis and chronic 
obstructive pulmonary disease due to asbestos exposure in a 
June 1999 RO rating decision, effective from December 1998, 
that the veteran was rated as totally disabled by it 
effective from December 1998 in an April 2001 RO rating 
decision, that service connection had not been claimed for 
and was not in effect for any other disability during the 
veteran's lifetime, that the veteran was not in receipt of 
retired pay, and that the veteran died in October 2000.  

The preponderance of the evidence shows that the veteran did 
not have a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  He filed his original 
claim in December 1998 and he died in October 2000.  He was 
rated as totally disabled for less than 8 years immediately 
preceding his death.  

The Board notes that clear and unmistakable error has not 
been alleged, and finds that no prejudicial error is shown 
currently.  See VAOPGCPREC 68-1990 (July 18, 1990).  The 
veteran was last discharged from the service in September 
1954.  There is no compensation claim shown to have been 
received from the veteran prior to December 1998, and he is 
shown by his death certificate to have died in October 2000.  
It is not shown that an effective date for a total rating 
earlier than December 1998 is warranted.  The effective date 
for the grant of compensation to the veteran is governed by 
38 U.S.C.A. § 5110, which indicates that the effective date 
for an award based on an original claim of compensation shall 
be fixed in accordance with the facts found, but that it 
shall not be earlier than the date of receipt of application 
therefor.  The evidence which has been submitted since the 
veteran died, indicating that he was totally disabled in 
December 1991, can not result in an earlier effective date 
for his total disability rating, in light of 
38 U.S.C.A. § 5110, since the evidence shows that the 
original claim was received in December 1998.

The preponderance of the evidence indicates that the veteran 
was discharged from the service in September 1954, that his 
original claim was received in December 1998, that he was not 
in receipt of retired pay, and that he died in October 2000.  
Thus, the Board concludes that he was not entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  

In light of the above, the Board concludes that entitlement 
to enhanced DIC benefits under the provisions of 38 C.F.R. § 
1311(a)(2) is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) is denied.






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



